[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               March 4, 1999 Date of Application:            March 17, 1999 Date Application Filed:         March 26, 1999 Date of Decision:               July 27, 2001
Application for review of the sentence imposed by the Superior Court, Judicial District of Fairfield, Docket Number: CR97-0133066.
Dennis Murphy for the petitioner.
Margaret Kelley for the State of Connecticut.
By the Division:
On October 1, 1997, the petitioner was apprehended while engaged in street level narcotics sales in the City of Bridgeport. The petitioner pled guilty during trial to Possession of Narcotics with the Intent to Sell, Possession of Narcotics within 1,500 feet of a Housing Project and Failure to Appear, 1st Degree. On March 4, 1999, the petitioner was sentenced to an effective sentence of eighteen years to serve.
The petitioner now seeks a reduction in his sentence. The most recent convictions are the petitioner's thirteenth, fourteenth and fifteenth felony convictions. Many of his previous convictions were for serious crimes.
It is apparent that the sentencing judge had before him an individual CT Page 11586 who had engaged in a life devoted to the victimization of others for the petitioner's own criminal ends. The sentencing judge noted the numerous opportunities for rehabilitation that the petitioner had not taken advantage of. The petitioner has no formal education and no work history. The sentencing court correctly identified the petitioner as an incorrigible recidivist.
The sentence imposed was obviously designed to deal with the problem that an individual such as the petitioner presents to all law abiding citizens.
The sentence is neither inappropriate or disproportionate and is therefore affirmed.
O'KEEFE, JUDGE.
KLACZAK, JUDGE.
NORKO, JUDGE.
Klaczak, Norko and O'Keefe, J.s, participated in this decision.